30 F.3d 133
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul Eugene BRYAN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-6514.
United States Court of Appeals, Sixth Circuit.
June 21, 1994.

1
Before:  GUY and BOGGS, Circuit Judges;  and WOODS, Senior District Judge.*

ORDER

2
Paul Eugene Bryan appeals a district court judgment affirming the Secretary's denial of his applications for social security disability insurance and supplemental security income benefits.  The parties have expressly waived oral argument and this panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


3
Bryan filed applications for social security disability insurance and supplemental income benefits alleging that he suffered from a herniated disc.  Following a hearing, an administrative law judge (ALJ) determined that Bryan was not disabled because he had the residual functional capacity to perform a significant number of jobs in the economy.  The Appeals Council declined to review the ALJ's determination.


4
Bryan then filed a complaint seeking review of the Secretary's decision.  The district court affirmed the denial of benefits and granted summary judgment for the Secretary.


5
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  The ALJ properly rejected Bryan's subjective complaints of disabling pain.   See Siterlet v. Secretary of Health and Human Servs., 823 F.2d 918, 920 (6th Cir.1987) (per curiam).  The ALJ properly cited evidence other than his own personal observations in concluding that Bryan's testimony was not credible.   Martin v. Secretary of Health and Human Servs., 735 F.2d 1008, 1010 (6th Cir.1984).  Finally, Bryan did not establish that he was suffering from debilitating pain.   Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir.1986).


6
Accordingly, we affirm the district court's judgment.



*
 The Honorable George E. Woods, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation